Case MDL No. 3006 Document 14-9 Filed 05/06/21 Page 1 of 5




              EXHIBIT 
            Case MDL No. 3006 Document 14-9 Filed 05/06/21 Page 2 of 5


From:               Shimada, Elyse
To:                 "Silverman, Raymond"
Cc:                 Oxx, Christopher; Biggs, Harrison M.; "tvirgulto@hill-hill.com"; Reissaus, Andrew L.; Hollingsworth, Grant;
                    "Ostrowski, Mark K."
Subject:            Colella - Amended Notice of Deposition of Plaintiff Sheila Colella
Date:               Monday, April 26, 2021 8:50:01 PM
Attachments:        Colella - Amended Notice of Deposition of Plaintiff Sheila Colella.pdf
                    HollingsworthLLP_56ce62fd-e3e8-4c4f-a254-011a055c2b0f.png


Raymond –

Please see attached for an amended notice of deposition for Ms. Colella.

Best,

Elyse




Elyse A. Shimada
Partner

D 202.898.5877 | EShimada@Hollingsworthllp.com
1350 I Street NW | Washington, DC 20005
www.hollingsworthllp.com
        Case MDL No. 3006 Document 14-9 Filed 05/06/21 Page 3 of 5




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


 SHEILA COLELLA,

         Plaintiff,
                                                                  Civil Action No.:
         v.                                                     3:20-CV-00367-JAM

 NOVARTIS PHARMACEUTICALS
 CORPORATION

         Defendant.


              AMENDED NOTICE OF DEPOSITION OF SHEILA COLELLA

        TO PLAINTIFF AND TO THE ATTORNEYS ON ATTACHED SERVICE

LIST: PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

Procedure, Defendant Novartis Pharmaceuticals Corporation (“NPC”) shall take the

videotaped deposition of Plaintiff Sheila Colella on May 7, 2021, at 9:00AM (EDT), before

a person duly authorized to administer oaths. The deposition shall be taken at Courtyard by

Marriott – Waterbury Downtown, 63 Grand St., Waterbury, CT 06702. The deposition shall

be videotaped and recorded stenographically. The deponent shall produce any documents

and tangible things responsive to NPC’s Interrogatories or Requests for Production that have

not already been produced to NPC, including those obtained or acquired since Plaintiff’s

initial responses, at least 72 hours prior to the deposition.

       If you have any questions or concerns regarding the notice, please contact Grant

Hollingsworth, HollingsworthLLP, 1350 I Street, NW, Washington, DC 20005.
       Case MDL No. 3006 Document 14-9 Filed 05/06/21 Page 4 of 5




Dated: April 26, 2021              Respectfully Submitted,

                                   By: /s/ Grant W. Hollingsworth__
                                   Robert E. Johnston, Esq. (admitted Pro Hac Vice)
                                   Andrew L. Reissaus, Esq. (admitted Pro Hac Vice)
                                   Grant W. Hollingsworth, Esq. (admitted Pro Hac
                                   Vice)
                                   HOLLINGSWORTHLLP
                                   1350 I Street Northwest
                                   Washington, District of Columbia 20005
                                   (202) 898-5800

                                   By: /s/ Mark Ostrowski
                                   Mark Ostrowski, Esq.
                                   Sarah Dlugoszewski, Esq.
                                   Shipman & Goodwin LLP
                                   One Constitution Plaza
                                   Hartford, CT 06103-1919
                                   (860) 251-5634

                                   Attorneys for Defendant
                                   Novartis Pharmaceuticals Corporation




                                    2
           Case MDL No. 3006 Document 14-9 Filed 05/06/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 26, 2021, a true and correct copy of the foregoing was

served upon the following (via electronic mail):

       Raymond C. Silverman
       6 Harbor Park Drive
       Port Washington, NY 11050
       Telephone: 516-466-6500
       Facsimile: 516-466-6665
       rsilverman@yourlawyer.com

       Thomas A. Virgulto, Esq.
       HILL & HILL, LLC
       2e Samson Rock Drive, Meigswood
       Madison, CT 06443
       Telephone: 203-245-4900
       Facsimile: 203-245-1992
       tvirgulto@hill-hill.com


       Counsel for Plaintiff


                                            /s/ Grant W. Hollingsworth
                                            Grant W. Hollingsworth
